Citation Nr: 1144011	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the military from February 1972 to May 1974.  He had no foreign or sea service.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 decision by the RO in Atlanta (Decatur), Georgia, concluding that new and material evidence had not been submitted to reopen a previously denied claim for service connection for schizophrenia.

A prior September 1977 rating decision of the RO in Chicago, Illinois, had granted service connection for schizophrenia - but for treatment purposes only as an active psychosis.  The RO noted the Veteran twice had been hospitalized since service, initially in October 1975 and again from May to June 1977, and that resolving doubt in his favor it resultantly was believed that his schizophrenia may have been present within two years of his discharge from service.  At the time of his discharge from that second hospitalization, he was considered recovered from acute psychotic episode and was to be treated as an outpatient.  The RO determined his disability was not permanently and totally disabling, however, and therefore did not meet the schedular requirements for pension.

In April 2001, the Veteran submitted a statement (on VA Form 21-4138) requesting that his service claim be readjudicated or looked at by the RO in Atlanta since he had relocated to Lagrange, Georgia.  He also requested that his files be forwarded from the RO in Chicago.  He enclosed documents that he said would substantiate or validate his mental state, and he indicated to advise him if the RO needed additional information.  In a February 2003 decision, however, the RO determined there was not new and material evidence and, thus, denied that petition to reopen the claim for service connection for schizophrenia.  The Veteran was notified of that decision later in February 2003.  The letter notifying him of that decision also indicated he was being granted a VA pension retroactively effective as of the receipt of his claim in April 2001, although his actual payments based on one dependent would not commence until the first day of the following month, so as of May 1, 2001.

A statement subsequently submitted in July 2003 concerned information he needed to provide regarding his payments to the Social Security Administration (SSA) for an additional dependent, so did not pertain to his claim for service connection.  And when thereafter submitting another statement in November 2003, it appears he was under the mistaken impression that service connection had been granted for his schizophrenia since he requested an increase in compensation for this disability, citing a worsening of this condition.  The RO in Atlanta (Decatur) sent him a letter in March 2004, in response, indicating it was working on his service-connected compensation claim for schizophrenia and pointing out this claim had been denied in February 2003.  Therefore, as was further explained, in order for the RO to reconsider this issue, he needed to submit new and material evidence.  And since the RO needed additional information and evidence, the RO advised him of what was still needed to support his claim and establish his entitlement to service connection for his schizophrenia.  This included apprising him of the three specific requirements for service connection and of how VA would help him obtain supporting evidence, etc.  The RO also advised that no further action would be taken on his claim unless it received some sort of new evidence.  He did not respond to that letter within the next year, although advised in that letter that he could take up to one year from the date of that letter to submit the information and evidence the RO had requested and needed.  Where evidence requested in connection with a claim, including a claim to reopen, is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).

Here, it was not until February 2006 that the Veteran again inquired about his claim.  He wrote that he was checking on his claim for payment increase, so presumably still under the impression that service connection had been granted for his schizophrenia and that his claim was for an increased rating for this disability rather than to establish his underlying entitlement to service connection for this disability.  

He indicated that additional military medical records had been sent to VA also for use in the adjudication of his claim for Veterans' benefits.  According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim - notwithstanding paragraph (a) of this section (referring to the need to otherwise submit new and material evidence to reopen a finally adjudicated claim).  He made a similar inquiry concerning his claim in March 2006.  Both inquiries were in response to a December 2005 RO letter indicating it was still processing his application for COMPENSATION and apologizing for the delay.

In February 2007, the Veteran requested to reopen his claim for service-connected disability for schizophrenia.  And as already alluded to, the RO determined in the September 2007 decision from which this appeal ensued that he had not submitted new and material evidence to reopen this claim.  However, in the August 2008 statement of the case (SOC) a Decision Review Officer (DRO) at the RO who conducted a de novo review of the claim determined the prior September 1977 decision did not consider the issue of entitlement to service connection for schizophrenia for compensation purposes, and therefore did not grant or deny this claim.  Consequently, the DRO concluded there is no requirement of new and material evidence to reopen this claim and accordingly proceeded to immediately consider this claim on its underlying merits, although ultimately denying it.

The Board agrees that the initial September 1977 decision did not consider the issue of whether the Veteran was entitled to service connection for his schizophrenia for compensation versus just treatment.  So absent adjudication of this specific issue in that initial decision, there necessarily is no finality - at least with regards to that initial decision.  There since has been another decision on this claim, however, in February 2003, and the pending status of a claim is terminated with a later final adjudication of an identical claim.  See Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008).  But even that more recent February 2003 decision mistakenly indicated there needed to be new and material evidence to reopen the claim - so on the erroneous premise the prior September 1977 decision was final and binding when, in actuality, it was not.  Hence, just like the DRO, the Board instead is immediately considering this claim on its underlying merits, that is, without first considering the preliminary issue of whether there is new and material evidence to reopen this claim.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007) (A claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.)


FINDING OF FACT

There is competent and credible evidence indicating the Veteran's schizophrenia as likely as not initially manifested during his military service or, at the very least, to a compensable degree within one year of his discharge from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's schizophrenia is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Board need not discuss whether the Veteran has received this required notice and assistance because his claim is being granted, regardless.  That is to say, even was the Board to assume, for the sake of argument, that he has not received this required notice and assistance with his claim, this ultimately would be at most nonprejudicial, i.e., harmless error, because he is still receiving the requested benefit in any event.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law and concluding that VCAA notice and assistance errors are not presumptively prejudicial, and that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice or assistance error and, moreover, that it is outcome determinative of his claim).

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated in the line of duty by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Schizophrenia is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9205.  Under this code, the minimum compensable rating of 10 percent is warranted where the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in combination, determine its probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  To deny his claim, the evidence must preponderate against it.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


The Veteran's service treatment records (STRs) are entirely unremarkable for a psychiatric disorder of any sort, including schizophrenia, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  An April 1973 treatment note, however, reflects that he was involved in an altercation in March 1973 and reportedly struck in the frontal/temporal area of his skull.  The evaluating physician noted the Veteran also reported being "head banged" in the same area.  The diagnostic impression was post-traumatic headaches, and he was treated for headaches.  On separation examination in May 1974, his mental status was assessed as clinically normal.

His initial VA Application for Compensation or Pension (VA Form 21-526), received in April 1975, only referred to a left knee/leg/ankle injury in service and consequent disability.  There was no mention of a psychiatric disorder of any sort, including of schizophrenia.  The RO denied that left leg condition claim in May 1975.

Other records however show he was hospitalized at the VA Medical Center (VAMC) in Chicago, Illinois (Hines VA Hospital) in October 1975, so just a little more than one year after his discharge from service, with a primary diagnosis of alcoholic paranoid state.  He indicated that he had been drinking alcohol on a daily basis for many years.  He also reported paranoid ideation when drinking.  The assessment was that he had alcoholic paranoia, but that a longitudinal observation was needed to rule out schizophrenia.  He was given Thorazine, with improvement of his affect.

He subsequently was again hospitalized at the VAMC from late May to June 1977 with a primary diagnosis of schizophrenia, chronic undifferentiated type.

The following month, so in July 1977, he submitted another VA Application for Compensation or Pension (VA Form 21-526), but this time contending he was mentally ill (had a generic "nervous disorder").  He referred to his hospitalizations since service, both in 1975 and again most recently during 1977.

A January 2008 private treatment note reflects that the Veteran complained of impaired sleep and increased anxiety during the past month.  He also indicated that he had experienced auditory hallucinations in the past, but none for eight years.  The diagnostic assessment was major depression; rule out schizophrenia.  Subsequent private medical records dating through 2000 reflect diagnoses of major depression and dysthymia.

Similarly, VA medical records dated from 2001 to 2002 reflect outpatient treatment for depression.  The report of an October 2001 mental health consultation shows the Veteran reported that he used to hear voices but had not heard them for many years.  In February 2002 the diagnosis was psychotic disorder not otherwise specified (NOS).  

The report of an October 2002 VA compensation examination performed on contract by QTC Services list a diagnosis of schizophrenia.

Subsequent VA medical records reflect ongoing treatment for mental illness, diagnosed as major depression or major depression with psychotic features.

The Veteran also submitted a July 2010 statement proclaiming that he had had moodiness and paranoia since service, when his head was banged against a wall by a drill instructor.  He also provided supporting lay statements dated in July 2010 from a family member and friend attesting that he had noticeable personality changes after separating from service.

An October 2010 letter from a VA staff psychiatrist in the Mental Health Clinic at the VAMC in Atlanta also etiologically links the Veteran's schizophrenia to his military service.  This commenting VA staff psychiatrist indicated he had treated the Veteran at this VAMC since 2006, and that he was previously treated there by another doctor from 2001 to 2005.  He also noted the Veteran reported episodic private treatment for the same symptoms since 1982.  Since 2001, he had been diagnosed with major depression, recurrent, with psychotic features.

This commenting staff psychiatrist goes on to indicate that he had reviewed the Veteran's VA treatment records dating back to 1975, and pointed out that he had presented for psychiatric treatment at least as early as February 1975, and that his presentation had consistently included depressed mood, apathy and slowed thought processes, as well as occasional positive psychotic symptoms including paranoia and hallucinations.  He had been prescribed antipsychotic medication for his condition off and on since 1975.  His symptoms had continued even during periods of sobriety, however.  He had been variously diagnosed with depression with psychotic features or schizophrenia.  

Based on his evaluation of the records and his own experience treating the Veteran, this commenting VA staff psychiatrist indicated he now believed the Veteran's condition was best diagnosed as schizophrenia, chronic residual type.  He opined that the onset of the Veteran's illness appeared most likely to be during his service in the Marine Corps from 1972-1974.  In closing he noted the Veteran reported that during service he had an altercation with another soldier during which his head was banged into a wall and he lost consciousness, and that the medical record reflects that he began to seek psychiatric services within a year of discharge.

The Veteran's rather recent report of moodiness and paranoia in service after that reported head trauma is not supported by his STRs.  His only complaint at the time was headaches.  But although there is no evidence of a psychiatric disorder, per se, at any time during his service, there is the October 2010 medical nexus opinion as well as the other medical records in the file evidencing a lengthy history of psychiatric evaluation and treatment - including on an inpatient basis at a VAMC in 1975, so relatively soon after the conclusion of his service, for what was ultimately determined to have been schizophrenia.  The supporting lay statements further attest to this history of relevant symptoms that often have been psychotic, though not so much so in more recent years.


There resultantly is competent and credible evidence indicating the Veteran's schizophrenia, if not initially manifesting during his military service, as likely as not did to the required minimum compensable degree within one year of his discharge from service so as to warrant alternatively granting service connection on this equally viable presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).

His problems with alcohol abuse are well documented, and he even gave a history of this disease when initially hospitalized in October 1975.  Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected. 38 U.S.C.A. § 105(a) ; 38 C.F.R. §§ 3.1(m) , 3.303(c)(3) and (d). VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.


Here, although the initial indication during the October 1975 VA hospitalization was that the Veteran had alcoholic paranoia, it also was acknowledged that a longitudinal observation was needed to rule out schizophrenia.  And his subsequent VA hospitalization from late May to June 1977 confirmed he had schizophrenia, chronic undifferentiated type.  38 C.F.R. § 3.384 makes provision in this circumstance by clarifying that a "psychosis" for purposes of presumptive service connection specifically includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  (Italics added for emphasis).  So there is acknowledgment of this type of situation presented in this appeal.

Service connection therefore is warranted for the Veteran's schizophrenia.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; rather, this need only be an as likely as not proposition to warrant resolving this reasonable doubt in the Veteran's favor and granting his claim).


ORDER

The claim for service connection for schizophrenia is granted.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


